Name: Council Regulation (EEC) No 625/90 of 12 March 1990 establishing, for the period from 1 March to 30 June 1990, certain measures for the conservation and management of fishery resources applicable to vessels flying the Japanese flag in waters falling under the sovereignty or jurisdiction of Portugal
 Type: Regulation
 Subject Matter: international law;  fisheries;  Europe;  Asia and Oceania
 Date Published: nan

 16. 3 . 90 Official Journal of the European Communities No L 69/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 625/90 of 12 March 1990 establishing, for the period from 1 March to 30 June 1990, certain measures for the conservation and management of fishery resources applicable to vessels flying the Japanese flag in waters falling under the sovereignty or jurisdiction of Portugal March to 30 June 1990, to fish as their principal catch, bluefin tuna (Thunnus thynnus thynnus) in waters under the sovereignty or jurisdiction of Portugal that lie beyond 12 miles from the baselines, with the exception of the zones listed in Annex I, subject to the conditions laid down in this Regulation . Article 2 1 . The maximum number of long-liners referred to in Article 1 shall be 10 ; no vessel may exceed 500 GRT. 2. The total catch of all the long-liners may not exceed 80 tonnes of bluefin tuna. 3 . Other tuna species caught when fishing for bluefin tuna may not exceed 25 % of the total catch per vessel . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas Article 2 of Regulation (EEC) No 170/83 requires the Council to formulate the conservation measures necessary to achieve the aims set out in Article 1 of the Regulation in the light of available scientific advice ; Whereas the Agreement which linked Portugal and Japan since 3 March 1980 expired on 2 March 1986 ; whereas thereafter Japanese fishing activities have been tempor ­ arily maintained in the framework of cooperation with Japan to the benefit of local people who are greatly dependent on fisheries in view of the need for balanced economic and social development of the Portuguese coastal regions ; Whereas it is in the Community's interest to ensure that this system continues in a more limited fashion for the 1 990 fishing season ; Whereas fishing by Japanese vessels in waters falling under the sovereignty or jurisdiction of Portugal is subject to Community fisheries Regulations ; whereas such fishing should be supplemented by certain technical and supervisory measures, Article 3 1 . The catch of bluefin tuna (Thunnus thynnus thynnus) of a unitary weight of less than 6,4 kilograms shall be prohibited. 2. The catch of yellowfin tuna (Thunnus albacares) of a unitary weight of less than 3,2 kilograms shall be prohibited. 3 . The catch of bigeye tuna (Thunnus obesus) of a unitary weight of less than 3,2 kilograms shall be prohibited. HAS ADOPTED THIS REGULATION : Article 1 Vessels flying the Japanese flag, fishing exclusively with long lines, shall be authorized, for the fishing period 1 Article 4 1 . Fishing by long-liners referred to in Article 1 in zones referred to in the same Article shall be subject to the possession on board of a licence, issued by the Commission on behalf of the Community, and to the(') OJ No L 24, 27. 1 . 1983, p. 1 . No L 69/2 Official Journal of the European Communities 16 . 3 . 90 New licences shall be issued in accordance with para ­ graph 1 . observance of the conditions set out in that licence and the supervisory measures and other provisions regulating fishing activities in those zones. 2. The master of each vessel in possession of a licence must observe the special conditions set out in Annex II, and in particular the obligation to forward the informa ­ tion specified in the said Annex via the radio stations indicated therein. These conditions shall form part of the licence. 3 . Each licence shall be valid for a single vessel and not be transferable. However, the Japanese authorities may request the Commission, by telex, to authorize the transfer of the licence for a vessel which is prevented from fishing during the set period for reasons of force majeure to a replacement vessel whose technical charac ­ teristics do not exceed those of the vessel to be replaced. The request shall provide all the information referred to in Article 7, in respect of this replacement vessel . The Commission shall notify any transfer authorization, without delay and by telex, to the Japanese authorities and to the competent supervisory authorities. The replace ­ ment vessel can carry out fishing activities only after the date indicated by the Commission in its notification. 4. All licences referred to in paragraph 1 shall cease to be valid once the Commission has established that the quota laid down in Article 2 has been used up. Article 7 The following information shall accompany applications for licences submitted to the Commission : (a) name of the vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e) name and address of the owner or charterer ; (f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; (i) proposed fishing zone ; (j) period for which a licence is requested. Article 8 1 . The Portuguese authorities shall take appropriate measures, including the inspection of vessels, to ensure that the obligations under this Regulation are observed. 2 . Where an infringement is duly ascertained, the Portuguese authorities shall forthwith, but at the latest within 30 days of the date on which the infringement was established, inform the Commission of the name of the vessel concerned and any action they may have taken. Article 5 The issue of fishing licences referred to in Article 4 shall be conditional on Japan's planning an annual scientific and technical cooperation programme to benefit Portu ­ gal's coastal population, which is greatly dependent on fishery activities. Particular attention shall be paid in the programme to training requirements, the improvement of research capacity and the need for economic and social development of the Portuguese coastal regions. The programme shall be submitted to the Commission before 28 February 1990 . Article 9 1 . A vessel which has failed to comply with the obliga ­ tions laid down in this Regulation shall have its licence withdrawn ; such licence shall not be replaced. 2. If a vessel fishing without a valid licence in the waters referred to in Article 1 is owned or managed by a natural or legal person owning or managing one or more other vessels to which licences have been issued one of those licences may be withdrawn. Article 10 If, for a period of one month, the Commission receives no communication as laid down in Article 4 (2) for a vessel in possession of a licence referred to in that Article, the licence of that vessel shall be withdrawn. Article 6 1 . An application for licences shall be submitted by the Japanese authorities no later than 1 5 working days before the desired date of commencement of validity. The Commission shall issue the licences to the Japanese authorities and shall notify the competent supervisory authorities thereof. 2. The issue of licences to Japanese vessels shall be subject to an undertaking by the owner of the vessel to permit an observer to come on board at the Commission's request. 3 . Unused licences may be cancelled with a view to the issuing of new licences. Cancellation shall take effect on the date the new licence is issued by the Commission . Article 11 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 16 . 3 . 90 Official Journal of the European Communities No L 69/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 March 1990 . For the Council The President A. REYNOLDS No L 69/4 Official Journal of the European Communities 16. 3 . 90 ANNEX I ZONES REFERRED TO IN ARTICLE 1 WHERE FISHING IS PROHIBITED 1 . The 200-mile zone of the Azores. 2. Within the 200-mile zone of mainland Portugal . 3 . The zone within a line :  starting at 34 °55'N, 13 °40'W,  continuing north to 35 °10'N, 13 °40'W,  whence east following the 35 ° 10' N parallel to its intersection with the line marking the limits of the exclusive economic zone, hereinafter referred to as 'EEZ',  following the EEZ demarcation line to its intersection with the 34 °55'N parallel ,  whence west along the 34 ° 55' N parallel to the point of departure . 4. The zone within a line :  starting at 34 °35'N, 14 ° 25' W,  whence west to 34 ° 35' N, 149 45' W,  whence north to 34 °50'N, 14 °45'W,  whence east to 34 °50'N, 14 °25'W,  whence south to point of departure. 5. The zone within a line :  starting at 33 °40 ' N, 14 °05'W,  whence to 33 °40' N, 14 °35'W,  whence north-west to 34 ° 00' N, 14 ° 50 ' W,  whence east to 34 ° 00' N, 14 ° 20' W,  whence south-east to the point of departure. 6. The zone within a line :  starting at 35 ° 00 ' N, 15 °05'W,  whence west to 35 °00'N, 16 °00'W,  whence north to 35 ° 35' N, 1 6 ° 00' W,  whence east to 35 °35'N, 15 °05'W,  whence south to the point of departure. 16. 3 . 90 Official Journal of the European Communities No L 69/5 ANNEX II SPECIAL CONDITIONS 1 . The fishing licence must be held on board the vessel. 2. The registration letters and numbers of a vessel in possession of a licence must be clearly marked on both sides of the superstructure at the most visible point. The letters and numbers must be painted in a colour that contrasts with the colour of the hull or superstructure and must not be effected, altered, covered or concealed in any other way. 3 . A log-book must be kept in which are recorded, after each fishing operation : 3.1 . catch by species (in kilograms  live weight); 3.2. the date and the time at which the fishing operating started and the time at which it finished ; 3.3 . the ICES and CECAF statistical grid where the catch was taken ; 3.4. the fishing method used ; 3.5 . any radio message emitted in accordance with points 4, 5 and 6. 4. Communications transmitted in accordance with the conditions of the licence should give the following information : (a) name of vessel ; (b) radio call sign ; (c) licence number ; (d) chronological number of the transmission for the trip in question ; (e) indication of which of the types of transmission, as set out in paragraph 5, is involved ; (f) date ; (g) time ; (h) geographical position ; (i) for vessels in possession of a licence, the activity of the vessel during the period (under way, fishing, at anchor, in harbour, unloading, under repair, others); (j) quantity of each species caught during the fishing operation (in kilograms  live weight) ; (k) quantity of each species caught since the previous transmission of information (in kilograms  live weight) ; (1) the geographical coordinates of the position where the catches were made ; (m) quantities of catches, by species, transferred to other vessels (in kilograms  live weight) since the previous information ; (n) the name, call sign and, where applicable, licence number of the vessel to which the catch was transferred ; (o) the master's name. 5 . The information referred to in paragraph 4 must be communicated by vessels in possession of a licence to the Commission of the European Communities in Brussels (address : telex 24 189 FISEU-B) via a Lisbon radio station (call sign CUL) or Madeira radio station (call sign CUB) at the following times : (a) for information referred to in (a) to (h) :  when announcing departure, which announcement must be made at least 48 hours before the planned departure of the vessel from the exclusive economic zone lying off the Portuguese coast, hereinafter referred to as 'EEZ' ; (b) for information referred to in (a) to (o) :  on each entry into the EEZ, whenever leaving the EEZ,  whenever entering a port of a Member State,  whenever leaving a port of a Member State,  every week in respect of the previous week from the date of entry into the EEZ or from the date of leaving a port of a Member State. No L 69/6 Official Journal of the European Communities 16. 3 . 90 6. The following code shall be used in reporting species caught in accordance with point 4 : Code Scientific name BFT Thunnus thynnus thynnus YFT Thunnus albacares ALB Thunnus alalunga BET Thunnus obesus SKJ Katsuwonus pelamis SWO Xiphias gladius BIL . Istiophoridae OTH Other